DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo et al. (USPGPub 2021/0049404) in view of Hurd et al. (USPGPub 2020/0326715). 	As per claim 1, Guo discloses a method of generating an augmented map used for autonomous driving of a vehicle, the method comprising: 	obtaining images at a first point of view (see at least paragraph 0045; wherein Providing perspective view 300a to neural network 400 could include perception-network device 200 obtaining the perspective view from a data source 410 and providing the obtained perspective view to the neural network); 	training a first neural network (see at least paragraph 0056; wherein training device 102 may include instructions executable by processor 232 for causing the training device to execute a first branch of the neural network and a second branch of the neural network); 	training a second neural network (see at least paragraph 0056; wherein training device 102 may include instructions executable by processor 232 for causing the training device to execute a first branch of the neural network and a second branch of the neural network); and 	generating the augmented map by adding the attribute to a map image at the second point of view (see at least paragraph 0043; wherein perception-network device 200 provides perspective view 300a to a perception neural network 400. The perception-network device generates feature map 411a via the neural network, and augments the generated feature map with features of complementary feature map 411b generated by neural network 400 provided with perspective view 300b). Guo does not explicitly mention training a first neural network to identify and classify features related to an attribute in the images at the first point of view; projecting the features onto images obtained at a second point of view; and training a second neural network to identify the attribute in the images at the second point of view based on the features.	However Hurd does disclose:	training a first neural network to identify and classify features related to an attribute in the images at the first point of view (see at least paragraph 0035; wherein where autonomous agricultural machinery 102 utilizing the safety framework 1000 is deployed at night, and an object 104 is in the field of view 107 of the RGB camera 111 and the thermographic camera 114, the neural networks 137 may be unable to identify or classify the object 104 based on data obtained from the RGB camera 111. However, the thermographic camera 114 may provide enough information to allow the neural network(s) 137 to detect the presence of the object 104 and then further classify it);	projecting the features onto images obtained at a second point of view (see at least paragraph 0035; wherein where autonomous agricultural machinery 102 utilizing the safety framework 1000 is deployed at night, and an object 104 is in the field of view 107 of the RGB camera 111 and the thermographic camera 114, the neural networks 137 may be unable to identify or classify the object 104 based on data obtained from the RGB camera 111. However, the thermographic camera 114 may provide enough information to allow the neural network(s) 137 to detect the presence of the object 104 and then further classify it);	training a second neural network to identify the attribute in the images at the second point of view based on the features (see at least paragraph 0044; wherein the one or more neural networks 137 identify and classify certain objects 104 and terrain 106 in camera images, as well as determine spatial attributes such as distance and position to locate objects 104 and terrain 106, and to determine movement at least in terms of velocity and direction to track objects 106 from both image and ranging data).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hurd with the teachings as in Guo. The motivation for doing so would have been to accurately interpret this data for enabling such safe operation, see Hurd abstract.	As per claims 2 and 12, Guo discloses wherein the obtaining the images at the first point of view includes obtaining street-level images (see at least paragraph 0039; wherein a given scene could include different and/or additional objects, such as one or more pedestrians, road agents (such as vehicles), or any combination of these or other objects).	As per claims 3 and 13, Guo discloses further comprising using one or more cameras of the vehicle to obtain the street-level images (see at least paragraph 0034; wherein sensor 208 may obtain signals (such as electromagnetic radiation) that can be used by perception-network device 200 to obtain a view of a scene from a perspective of the sensor. For example, sensor 208 could take the form of (or include) a radar sensor, a lidar sensor, and/or a camera).	As per claims 4 and 14, Hurd discloses wherein obtaining the images at the second point of view includes obtaining aerial images (see at least paragraph 0024; wherein images 119 captured by satellite systems may also be included, and this may be used correlate known obstacles and terrain characteristics with those that are detected, identified, classified and tracked in the present invention).	As per claims 10 and 20, Guo discloses wherein the training the first neural network and the second neural network refers to training a same neural network (see at least paragraph 0055; wherein branches 400a and 400b of neural network 400 are executed).	As per claim 11, Guo discloses a system to generate an augmented map used for autonomous driving of a vehicle, the system comprising: 	a memory device configured to store images at a first point of view and images at a second point of view (see at least paragraph 0023; wherein database 108 could take the form of a database management system (DBMS) such as a relational or non-relational DBMS, a server computing device, a cloud-computing device, or any combination of these or other databases, and may be configured to store one or more perspective views); and 	a processor configured to train a first neural network (see at least paragraph 0056; wherein training device 102 may include instructions executable by processor 232 for causing the training device to execute a first branch of the neural network and a second branch of the neural network), to train a second neural network (see at least paragraph 0056; wherein training device 102 may include instructions executable by processor 232 for causing the training device to execute a first branch of the neural network and a second branch of the neural network), and to generate the augmented map by adding the attribute to a map image at the second point of view (see at least paragraph 0043; wherein perception-network device 200 provides perspective view 300a to a perception neural network 400. The perception-network device generates feature map 411a via the neural network, and augments the generated feature map with features of complementary feature map 411b generated by neural network 400 provided with perspective view 300b). Guo does not explicitly mention train a first neural network to identify and classify features related to an attribute in the images at the first point of view, to project the features onto the images at the second point of view, to train a second neural network to identify the attribute in the images at the second point of view based on the features.	However Hurd does disclose:	train a first neural network to identify and classify features related to an attribute in the images at the first point of view (see at least paragraph 0035; wherein where autonomous agricultural machinery 102 utilizing the safety framework 1000 is deployed at night, and an object 104 is in the field of view 107 of the RGB camera 111 and the thermographic camera 114, the neural networks 137 may be unable to identify or classify the object 104 based on data obtained from the RGB camera 111. However, the thermographic camera 114 may provide enough information to allow the neural network(s) 137 to detect the presence of the object 104 and then further classify it), to project the features onto the images at the second point of view (see at least paragraph 0035; wherein where autonomous agricultural machinery 102 utilizing the safety framework 1000 is deployed at night, and an object 104 is in the field of view 107 of the RGB camera 111 and the thermographic camera 114, the neural networks 137 may be unable to identify or classify the object 104 based on data obtained from the RGB camera 111. However, the thermographic camera 114 may provide enough information to allow the neural network(s) 137 to detect the presence of the object 104 and then further classify it), to train a second neural network to identify the attribute in the images at the second point of view based on the features (see at least paragraph 0044; wherein the one or more neural networks 137 identify and classify certain objects 104 and terrain 106 in camera images, as well as determine spatial attributes such as distance and position to locate objects 104 and terrain 106, and to determine movement at least in terms of velocity and direction to track objects 106 from both image and ranging data).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hurd with the teachings as in Guo. The motivation for doing so would have been to accurately interpret this data for enabling such safe operation, see Hurd abstract.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo et al. (USPGPub 2021/0049404), in view of Hurd et al. (USPGPub 2020/0326715), and further in view of Breed et al. (USPGPub 2007/0021915). 	As per claims 5 and 15, Guo and Hurd do not explicitly mention wherein identifying the attribute includes identifying a road edge.	However Breed does disclose:	wherein identifying the attribute includes identifying a road edge (see at least paragraph 0045; wherein lemelson suggests that an image field analyzing computer using neural networks, artificial intelligence and fuzzy logic can identify objects on the road such as barriers and dividers).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Breed with the teachings as in Guo and Hurd. The motivation for doing so would have been to improve the safety of surface transportation, see Breed paragraph 0178.	As per claims 6 and 16, Breed discloses wherein identifying and classifying the features is based on a type of the road edge, the features including barriers, a wall, or a change in surface (Breed see at least paragraph 0045; wherein lemelson suggests that an image field analyzing computer using neural networks, artificial intelligence and fuzzy logic can identify objects on the road such as barriers and dividers).

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo et al. (USPGPub 2021/0049404), in view of Hurd et al. (USPGPub 2020/0326715), and further in view of Takeyasu et al. (USPGPub 2020/0090004). 	As per claims 7 and 17, Guo and Hurd do not explicitly mention further comprising training a third neural network to identify the attribute in images at the second point of view without the features.	However Takeyasu does disclose:	further comprising training a third neural network to identify the attribute in images at the second point of view without the features (see at least paragraph 0047; wherein the position region detection NN 42 is connected in series to the principal NN 41 and is arranged at a downstream side (output side) from the principal NN 41. The large attribute identification NN 43 is connected in series to the principal NN 41 and is arranged at a downstream side from the principal NN 41. The small attribute identification NN 44 is connected in series to the large attribute identification NN 43 and is arranged at a downstream side from the principal NN 41 and large attribute identification NN 43. The large attribute identification NN 43 is arranged between the principal NN 41 and the small attribute identification NN 44).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Takeyasu with the teachings as in Guo and Hurd. The motivation for doing so would have been to improve the accuracy of detection of an object, see Takeyasu paragraph 0002.	As per claims 8 and 18, Takeyasu discloses wherein the training the third neural network includes using an output of the second neural network (see at least paragraph 0051; wherein the output of the large attribute identification NN 43 is input to the small attribute identification NN 44).	As per claims 9 and 19, Takeyasu discloses wherein the training the first neural network, the second neural network, and the third neural network refers to training a same neural network (see at least Figure 4; item 40).

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	US 11,079,492- Provides techniques for accurately mapping an environment surrounding an agent, such as an autonomous vehicle, and/or localizing the agent within the environment/map.	USPGPub 2019/0355140 – Provides systems and methods of determining stereo depth and, more specifically, using a disparity valuation between stereo images as part of the stereo depth calculation.	USPGPub 2018/0136332 – Provides LIDAR and imaging systems, in particular to the use of LIDAR data to train a neural network model for determining the distance to objects detected by an imaging device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662